Title: From Thomas Jefferson to James Monroe, 16 September 1792
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Monticello Sep. 16. 1792.

I inclose you a state of the case between Barrett and myself. You will be so good as to observe that it is not the money sued for that I care a rush about, but that I am anxious it should not be thought that I had put anybody to the trouble or delay of suing me for a just debt. Barrett, by suing me without having applied to me either personally or by letter, put it out of my power to propose to him an arbitration, or accomodation of any kind, which I should readily have done, tho’  convinced in my conscience that the debt has been paid. When so much passion has been indulged on his part, I may be allowed a little also, and consequently to be willing to give him all the delay possible by continuances when practicable. I am Dear Sir Your’s affectionately

Th: Jefferson

